MEMORANDUM **
Aaron Joseph Bishop, a former Pinal County Jail pretrial detainee, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging that he was exposed to sewage in Pinal County Jail on four different occasions between 1987 and 1993. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a dismissal based on a statute of limitations de novo, Ellis v. City of San Diego, 176 F.3d 1183, 1188 (9th Cir.1999), and affirm.
Because Bishop failed to file his action within two years of when he knew or should have known of his injuries, the district court properly dismissed his action as time barred. See TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999) (applying a two-year statute of limitations to 42 U.S.C. § 1983 claims brought in Arizona pursuant to Arizona Revised Statute § 12-502).
Bishop’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.